Citation Nr: 0943155	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-06 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for a 
pilonidal cyst.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1974 to June 1976.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2004 rating 
decision by the Chicago, Illinois Department of Veterans 
Affairs (VA) Regional Office (RO).  In March 2008, a Travel 
Board hearing was held before the undersigned.  A transcript 
of that hearing is associated with the claims file.  In May 
2008, this matter was remanded for further development.


FINDING OF FACT

The Veteran's service-connected pilonidal cyst is not shown 
to have been manifested by persistent bleeding and secondary 
anemia or fissures.


CONCLUSION OF LAW

A rating in excess of 10 percent for pilonidal cyst is not 
warranted.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code (Code) 7336 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

A May 2008 letter (pursuant to the Board's May 2008 remand) 
provided the Veteran the detailed notice required under 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which had 
held that a detailed notice, tailored to the specific aspects 
of each claim, must be provided under 38 U.S.C.A. § 5103(a).  
In the interim the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently reversed the 
United States Court of Appeals for Veterans Claims (Court) 
holding in Vazquez, holding that in a claim for increase, the 
VCAA notice required is generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment 
(as well as general notice regarding how disability ratings 
and effective dates are assigned).  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Regardless, the 
Veteran has received ample notice, and the claim was 
thereafter readjudicated.  See October 2009 supplemental 
statement of the case.

Regarding VA's duty to assist, all pertinent medical evidence 
identified by the Veteran has been obtained.  He was afforded 
VA examinations in June and October 2003 and (pursuant to the 
May 2008 Board remand) in November 2008 (with addendum to the 
report in February 2009).  VA's duty to assist the Veteran is 
met. 

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and increase in disability is at issue, the 
present level of disability is of primary concern.  See  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings, 
however, are appropriate when factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The Veteran's service treatment records show that he was seen 
and treated for a pilonidal cyst in 1976.  An August 1998 
rating decision awarded him service connection for such.  His 
instant claim for increase was filed in May 2003.

Private treatment reports from Dr. Y. dated from October 2000 
to September 2003 show ongoing treatment for pilonidal cyst 
and associated pain.

On June 2003 VA examination, the Veteran reported occasional 
(approximately twice a month) bleeding from his pilonidal 
cyst, with no serous or purulent drainage from the area.  He 
reported pain with prolonged sitting.  Physical examination 
revealed a less than 1 cm non-draining pilonidal cyst.  There 
was no blood and no purulence from the cyst.  Small pilonidal 
cyst without bleeding or infection was diagnosed.

On October 2003 VA examination, the Veteran reiterated that 
he experiences pain in the cyst region when he sits for a 
prolonged period of time.  He continued to complain of 
occasional bleeding.  Physical examination revealed no 
opening or bleeding.  There was no evidence of fluctuance and 
no evidence of drainage.  The impression was no pilonidal 
cyst found on examination.

2006 to 2008 private treatment reports from Dr. C. note 
complaints and treatment for various conditions, to include 
pilonidal cyst.

At the March 2008 Travel Board hearing, the Veteran asserted 
that his pilonidal cyst had increased in severity.

In a May 2008 statement, the Veteran's spouse related that he 
has periodic bleeding in the cyst area and that the condition 
had worsened.

On November 2008 VA examination (with February 2009 addendum 
to the report), the Veteran continued to report pain, 
intermittent bleeding and drainage.  Physical examination 
revealed healed firm linear scar; inferior scar with mild-
moderate tenderness; no palpable nodules; no drainage; no 
open fissures or ulceration.  The examiner noted that there 
was no pilonidal cyst, no persistent fissures, anemia or 
bleeding on examination.

As there is no specific diagnostic code for pilonidal cyst, 
such disability must be rated by analogy.  See 38 C.F.R. 
§ 4.20.  The RO has rated the Veteran's pilonidal cyst, 10 
percent disability under 38 C.F.R. § 4.114, Code 7336 (for 
hemorrhoids).  The Board finds that based on anatomical 
location and the nature of associated symptoms such analogy 
is appropriate.

Under Code 7336 a 20 percent rating is warranted when there 
is persistent bleeding with secondary anemia, or with 
fissures.  A 10 percent is warranted when there are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  38 C.F.R. § 4.114.

While "staged" ratings may be assigned for distinct periods 
when increased levels of severity are shown (See Hart, 
supra), the record in this case not show any distinct periods 
of time during the appeal period when the criteria for a 20 
percent rating were met (or approximated).  Consequently, 
staged ratings are not warranted.  On review of the record, 
the Board finds that a schedular rating in excess of 10 
percent for pilonidal cyst is not warranted at any time 
during the appeal period.  

Notably, the schedular criteria under Code 7336 are in the 
conjunctive, i.e., both persistent bleeding and either anemia 
or fissures must be shown for the criteria for a 20 percent 
rating to be met.  The evidence regarding whether there is 
persistent bleeding is equivocal at best; bleeding has not 
been clinically noted, and even the Veteran's and his wife's 
accounts indicate it is occasional, from time to time, or a 
couple of times a month.  Of more significance is that there 
is absolutely no objective evidence of secondary anemia or 
fissures.  The November 2008 VA examiner specifically 
indicated there was no anemia and there were no fissures; in 
fact, neither that examiner nor the October 2003 examiner 
found a pilonidal cyst (a small, 1 cm. cyst was noted on 
previous examination).  The Board has considered the 
Veteran's and his wife's assertions that his pilonidal cyst 
has been more severely disabling than reflected by the 
current rating; however, there is no support in the competent 
(medical) evidence of record for their allegation.  In that 
regard it is noteworthy that such manifestations as anemia 
and/or fissures are not capable of lay observation, but 
require laboratory studies or clinical observation by a 
medical professional.  

The Board has also considered whether the disability picture 
presented is such that referral for extraschedular 
consideration under 38 C.F.R. § 3.321 is necessary.  As all 
symptoms (and associated impairment) demonstrated are 
encompassed by schedular criteria for the rating assigned, 
those criteria are not shown to be inadequate.  Furthermore, 
the disability picture presented by the pilonidal cyst is not 
exceptional.  There is nothing in the record to suggest that 
the disability is incapacitating in that it has significantly 
interfered with daily activities or employment.  
Consequently, referral for extraschedular consideration is 
not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

A rating in excess of 10 percent for pilonidal cyst is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


